Per Curium.

Tlill, who was the plaintiff, sued Story upon a promissory note for the payment of $275, alleging in his complaint that the note was executed by the defendant, payable to himself, and by him indorsed to the plaintiff. Defendant answered by a general denial. Trial by the Court, and finding for the plaintiff Defendant moved for a new trial, assigning for cause, that “The finding was contrary to law, and unsustained by the evidencebut his motion was denied, and he excepted. Judgment for the plaintiff The record does not profess to set out the evidence given on the *26trial, hence, the alleged causes for a new trial are not available in this Court. And there being no bill of exceptions, or exception in any form, other than that to the ruling upon the motion for a new trial, there is nothing before us for consideration.
M. Jenldnson, for the appellant.
Isaac Jenldnson, for the appellee.
Hie judgment is affirmed, with 5 per cent, damages and costs.